Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as currently amended includes the limitation “said opening comprises a diameter 
and said diameter of said opening is smaller than said inner diameter of said first sub-tube”.  There is no support for this amendment in the specification or in fig. 3, as argued by the Applicant.  Figure 3 shows an exterior view of the sub-tube with no cut away or cross section showing the interior diameter.  Figure 19 is the only figure showing the interior of a sub-tube and it depicts the interior bore of the sub-tube having the same dimension as the hole in the end surface of the sub-tube.  Therefore it is reasoned that the sub-tubes of all embodiments of the invention would have similar interiors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. 2,078,879.
In regard to claim 1, Kaiser et al. discloses a fitting (fig. 10) of a fluid system (the fitting is part of a plumbing system that moves fluid), said fitting comprising:
(a) a main tube 2 comprising a lumen, a central axis, a first end and a second end;
(b) a branch tube 4 comprising a lumen, a central axis, a first end 15 and a second end 3, wherein said branch tube extending at said first end of said branch tube from said main tube 2 in a first direction between said first end and said second end of said main tube to said second end of said branch tube and the lumen of the main tube is substantially the same size as the lumen of the branch tube; and 
(c) a first sub-tube (either 6 or 4’) comprising a terminal wall (see end wall of 6 in fig. 10), an opening disposed on the terminal wall and an inner diameter, the sub-tube extending from said main tube between said first end and said second end of said main tube in a second direction to said terminal wall disposed on a terminal end of the first sub-tube and the terminal wall is disposed in a plane that is substantially at a right angle to the second direction; and 
	(d) a first flange 15 disposed on the first end of the main tube.
In regard to claim 2, further comprising a second sub-tube 6’ extending from said main tube between said first end and said second end of said main tube in a third direction, wherein said third direction is substantially opposite that of said second direction.
In regard to claim 3, further comprising at least one third sub-tube 4’ extending from of said main tube 2 in a fourth direction, wherein said fourth direction is substantially opposite that of said first direction (direction of 4).
In regard to claim 4, wherein said second direction (direction of 6) is disposed at substantially right angle with respect to said first direction (direction of 4).
In regard to claim 5, wherein said second direction (direction of 6) is disposed at substantially right angle with respect to said central axis of said main tube 2.
In regard to claim 6, wherein said second direction (direction of 4’) is substantially parallel to said first direction (direction of 4) and said second direction is disposed at substantially right angle with respect to said central axis of said main tube 2.
In regard to claim 8, wherein said main tube 2 further comprises a second flange (flange at 3) disposed on said second end of said main tube.
In regard to claim 10, wherein said fitting 2 is constructed from a cast fitting (this a product by process limitation that carries little patentable weight in an apparatus claim).
In regard to claim 11, wherein said fitting 2 is formed by means of additive manufacturing (this a product by process limitation that carries little patentable weight in an apparatus claim).
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans 7,021,671.
In regard to claim 1, Evans discloses a fitting (fig. 2) of a fluid system (the fitting 10 is part of a plumbing system that moves fluid) comprising:
(a) a main tube 12 comprising a lumen, a central axis, a first end 14 and a second end 16;
(b) a branch tube 36 comprising a lumen, a central axis, a first end and a second end, wherein said branch tube extending at said first end of said branch tube from said main tube 12 in a first direction between said first end and said second end of said main tube to said second end of said branch tube and the lumen of the main tube is substantially the same size as the lumen of the branch tube; and 
(c) a first sub-tube 30 comprising a terminal wall 56, an opening disposed on said terminal wall and an inner diameter, the first sub-tube 30 extending from said main tube between said first end and said second end of said main tube in a second direction to the terminal wall disposed on a terminal end of the first sub-tube and the terminal wall is disposed in a plane that is substantially at a right angle to the second direction; and 
	(d) a first flange (flange at the end of 14) disposed on the first end of the main tube 12.
In regard to claim 9, wherein said branch tube 36 further comprises a third flange disposed on said second end of said branch tube.
In regard to claim 15, Evans discloses a fitting comprising: (a) a main tube 12 comprising a lumen, a central axis, a first end 14 and a second end 16; (b) a branch tube 36 comprising a lumen, a central axis, a first end and a second end, wherein said branch tube extending at said first end of said branch tube from said main tube in a first direction between said first end and said second end of said main tube to said second end of said branch tube and said lumen of said main tube is substantially the same size as the lumen of said branch tube; (c) a first sub-tube 30 extending from said main tube between said first end and said second end of said main tube in a second direction to a terminal wall 56 disposed on a terminal end of said first sub-tube 30, and said terminal wall disposed in a plane that is substantially at a right angle to the second direction (the end face of 56 is perpendicular to the longitudinal axis 32 of the sub-tube 30); and 
(d) a first flange disposed on said first end 14 of said main tube.
In regard to claim 19, wherein said branch tube 36 further comprises a third flange disposed on said second end of said branch tube.
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eveleigh 7,140,394.
In regard to claim 13, Eveleigh discloses a flow modifier comprising (fig. 2) a reducer tube 32 comprising a central axis, an inlet end 34, an outlet end 13 and a surface pattern (38-40) disposed on an inner surface of said reducer tube, said inlet end 34 of the reducer tube is larger than the outlet end 13 of the reducer tube, said inlet end of said reducer tube configured for receiving a flow from said inlet end of said reducer tube to said outlet end of said reducer tube, wherein said surface pattern comprises at least one groove (the helical groove is formed between the protrusions 38-40) which swirls about said central axis of said reducer tube from said inlet end to said outlet end of said reducer tube to increase mixing of the flow through said flow modifier and the flow modifier further comprises a flange 36 disposed on the inlet end of the flow modifier, the flange of the flow modifier is configured to be secured between flange ends of two fluid conductors such that the flow modifier is disposed within at least one 10 of the two fluid conductors in it installed state (the flange 36 is capable of being installed between two pipes and portion 35 is inserted into 14a).
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
In regard to claim 1, Applicant argues that Kaiser and Evans fail to disclose and end surface with an opening smaller than the internal bore of the sub-tube.  However, this limitation is considered new matter for the reasons given above.
In regard to claim 13, Applicant argues that the flow modifier of Eveleigh fails to disclose at least one groove which swirls about the central axis of a reducer tube.  The Examiner disagrees, as reducer tube 32 includes protrusions 38-40 which create a helical groove therebetween. Therefore the rejection has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP ‘703, CA ‘371 and KR ‘463 disclose similar couplings that are common and well known in the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679